Citation Nr: 0114276	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to accrued benefits based on a claim of clear and 
unmistakable error (CUE) in the assignment of an effective 
date of April 14, 1986, for a total rating for compensation 
purposes based on individual unemployability (TDIU) due to 
service connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel

INTRODUCTION

The veteran had active military service from January 1956 to 
November 1978.
The veteran died on August [redacted], 1997.  The appellant is the 
veteran's widow.

In an October 1997 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The veteran had service 
connection for lung cancer during his lifetime which was 
rated 100 percent disabling since June 1994.  He also had 
separate service-connected disorders which were rated, in 
combination, in excess of 60 percent disabling at the time of 
his death.  He was also in receipt of various special monthly 
compensation benefits at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 statement of the case 
which denied the appellant entitlement to accrued benefits.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997.

2.  At the time of his death, the veteran had a pending 
appeal alleging CUE in a May 1986 rating decision which 
granted a TDIU effective April 14, 1986; the claim of CUE 
involved the matter of assignment of an earlier effective 
date for the award of the TDIU.

3.  The issue on appeal involves a claim for accrued benefits 
for a period more than two years prior to the veteran's 
death.


CONCLUSION OF LAW

Accrued benefits based on a claim of CUE in the assignment of 
an effective date of April 14, 1986, for award of a TDIU are 
not payable to the appellant.  38 U.S.C.A. §§ 5101, 5121 
(West 1991); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
the appellant's claim for accrued benefits is whether she has 
submitted a legal claim which might entitle her to the VA 
benefits she seeks.  If her claim fails because of the 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

In general, the payment of accrued benefits is governed by 
38 U.S.C.A. § 5121 and 38 C.F.R. § 3.1000 (2000), which 
provide that benefits which are "due and unpaid" to the 
veteran at the time of his death may be disbursed to eligible 
persons.  Pertinent governing law and regulations require 
that a specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual.  38 U.S.C.A. § 5101(a).

Construing together the provisions of 38 U.S.C.A. §§ 5121 and 
5101(a), in order for a surviving spouse to be entitled to 
accrued benefits, the veteran must have had a claim pending 
at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  Jones 
v. West, 136 F.3d 1296 (Fed.Cir. 1998).  In Jones, that 
conclusion was found to be consistent with the decision in 
Zevalkink v, Brown, 102 F.3d 1236 (Fed.Cir. 1996), which 
stated that a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.

In the present case, the veteran had a claim pending at the 
time of his death for an earlier effective date for the 
assignment of a TDIU, based on an allegation of CUE in a May 
1986 rating decision.  He appealed that issue to the Board in 
May 1996, and that appeal was pending at the time of his 
death.  During August 1997, following the veteran's death, 
the appellant submitted her claim for accrued benefits to the 
RO.  The veteran had maintained that a TDIU should have been 
effective April 14, 1985, rather than April 14, 1986.  
Pursuant to the provisions of 38 U.S.C.A. § 5121, the 
appellant is not entitled to accrued benefits for a period 
more than two years before the death of the veteran.  Against 
this background, even if there was CUE in the May 1986 rating 
decision as to the assignment of the effective date for award 
of a TDIU, the appellant would be statutorily barred from 
receiving benefits.  As such, there is no legal basis to 
sustain the appellant's claim.  As the law and not the 
evidence is dispositive in this case, entitlement to accrued 
benefits is denied by operation of law.  See Sabonis, supra.


ORDER

Entitlement to accrued benefits based on a claim of CUE in 
the assignment of an effective date of April 14, 1986, for 
the award of a TDIU, is denied.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

